arrangements as well as any deviations from those arrangements such as
                   emergencies, holidays, and summer vacation."       Id.   In determining the
                   number of days each party has custody of the children, the district court
                   should look at which party supervised the children on that day, where the
                   children resided, and which party made the day-to-day decisions regarding
                   the children, but the court should not focus on the number of hours the
                   children were with each parent, whether the children were sleeping, or
                   whether the children were in the care of a third party.        Id.   If after
                   considering these factors, the district court concludes that each parent has
                   the children at least 146 days per year, or 40 percent of the time, then the
                   parties have a joint physical custody arrangement. Id.
                               In the underlying case, the district court did not calculate the
                   time that each party had physical custody of the children over one
                   calendar year before denying appellant's motion. Additionally, it does not
                   appear that the district court had previously considered the parties'
                   physical custody of the children over one calendar year when appellant
                   had requested that the district court change the parties' physical custody
                   designation based on appellant's increase in time with the children on
                   Wednesdays. Further, the district court actually found that appellant's
                   "timeshare of an alternating weekly schedule of two days the first week
                   and three days the second week does meet the 40 percent requirement for
                   joint physical custody." (emphasis added). The court, however, then
                   concluded that respondent had primary physical custody of the children.
                   Thus, we conclude that the district court abused its discretion in denying
                   appellant's motion to modify child custody and support without first
                   holding an evidentiary hearing and properly calculating the parties'
                   timeshare under Rivera, 125 Nev. at 427, 216 P.3d at 225. See Wallace v.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    deD
                   Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996) (providing that
                   this court reviews a district court's child custody decision for an abuse of
                   discretion). Accordingly, we
                                  ORDER the judgment of the district court REVERSED AND
                   REMAND this matter to the district court for proceedings consistent with
                   this order.'




                                                                LACI-4J2-4-;
                                                               Hardesty



                                                               Douglas


                                                                      Chzit          fir     J.
                                                               Cherry




                   cc: Hon. William B. Gonzalez, District Judge, Family Court Division
                        Robert E. Gaston, Settlement Judge
                        Fuller Law Practice, PC
                         Caruso Law Offices
                         Eighth District Court Clerk




                         'We have determined that this appeal should be submitted for
                   decision on the fast track statement and response and the appellate record
                   without oral argument. See NRAP 3E(g)(1); see also NRAP 3401).

SUPREME COURT
        OF

     NEVADA
                                                        3
(0) 1947A    ()0